El Juez Asociado Se. Feaxco Soto,
emitió la opinión del tribunal.
El Gran Jurado acusó a Ernesto Valdespino de un delito de ataque para cometer asesinato y celebrado el juicio se le declaró culpable de acometimiento y agresión con circuns-tancias agravantes. El acusado, no conforme con la sen-tencia: que le impuso dos años de cárcel, apeló para ante esta Corte Suprema, solicitando su revocación.
Si bien se lia elevado una exposición del caso, no aparece que el apelante baya presentado alegato para sostener el presente recurso. Esta omisión del apelante sería un mo-tivo para que desestimáramos la apelación, pero teniendo en cuenta que de la transcripción de autos resulta que el acu-sado antes de la celebración del juicio babía solicitado el so-breseimiento de la acusación fundándose en el artículo 448, inciso 2°., del Código de Enjuiciamiento Criminal, conside-ramos que se trata de una cuestión que debemos resolver en este caso.
La acusación se presentó el 30 de diciembre de 1921 y el juicio fué celebrado el 9 de mayo de 1922. Eesulta clara-mente que los 120 días de que trata el artículo 448, supra, habían expirado el 30 de abril de 1922. La corte inferior, sin embargo, denegó la moción y se fundó en que el acusado, al dársele lectura a la acusación, pidió que se le concediera hasta el 9 de enero de 1922 para contestar dicha acusación, y al llegar a esa fecha pidió nueva prórroga para contestar, lo cual vino a bac'erse por el acusado el 23 de'enero de 1922, y estimó como causa justa de la demora las mociones dila-torias del acusado presentadas dentro del período de los 120 *528días. En este sentido creemos que la corte inferior estnvo justificada al declarar sin lngar la moción de sobreseimiento porque según se dijo por esta Corte Suprema en el caso de El Pueblo v. Díaz et al., 22 D. P. R. 191, los 120 días dentro de los cuales debe celebrarse el juicio en causas criminales se cuentan desde que la acusación es presentada, pero el tiempo que se consuma en mociones dilatorias y en sus resoluciones es una buena cansa de excusa para justificar la demora y no sobreseer la cansa. No aparece tampoco que el juez inferior, al considerar la justa causa en este caso concreto, se baya excedido en sus facultades discrecionales para apre-ciarla ni tal cosa se ba intentado demostrar por el acusado.
Por lo demás, no aparece de la transcripción de autos error alguno que apreciar cometido por la corte inferior, por todo lo cual la' sentencia debe confirmarse.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutcbison.